DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US 5769364) in view of Heshmat Dehkordi (US 20190050669) and Cohen (US 20070083513). 

Regarding claim 1, Cipollone discloses a method for health assessment of a track circuit and/or of a track section (see Abstract, Figs 1 and 2, column 1 lines 11-25, and claim 1: method of using a track circuit that can assess if the one of the rails is broken, i.e. a health assessment of a track section), the track circuit being configured for detecting the presence of a vehicle on the track section between a transmitting end and a receiving end of the track circuit (see Abstract, Figs 1 and 2, column 2 lines 35-50, and column 3 lines 49-58: track circuit has a transmitting end and a receiving end, can detect when the vehicle enters the track section), the transmitting end and the receiving 
obtaining, from a sensor device placed near the receiving end, samples of an electrical parameter of an electric signal transmitted between the transmitting end and the receiving end of the track circuit, forming a temporal series of samples (see Figs 1 and 2 and column 3 line 59 to column 4 line 15: samples measurements at regular intervals, i.e. forms a temporal series of samples, from sensors at the receiving end, that were transmitted from the transmitting end),
determining a first peak value (see Abstract, Fig. 2, and column 4 lines 22-45: determines peak values in order to determine an average peak value); and 
computing a track circuit health indicator depending on the first peak value (see Abstract, Fig. 2, and column 4 line 22 – column 5 line 4: can determine if there is a broken rail based upon the peak measurements). 

Cipollone does not expressly disclose wherein the determination of the peak includes applying an automatic clustering algorithm to separate the received samples in a predetermined number of clusters, and 
selecting one of said clusters and determining, for the selected cluster, a first peak value of the received samples classified within the selected cluster, and
wherein the computing is based on the peak value determined for the selected cluster. 

selecting one of said clusters and determining, for the selected cluster, a first peak value of the received samples classified within the selected cluster (see Abstract and paragraph 0027: identifying peaks in each cluster). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone with the teachings of Heshmat Dehkordi, i.e. using the clustering algorithm to accurately identify peak values in the time varying signal, for the advantageous benefit of accurately identifying and isolating desired peaks from unwanted peaks in a noise signal. Upon modifying Cipollone with the teachings of Heshmat Dehkordi, i.e. determining peak values using the disclosed clustering algorithm taught in, the claimed modification would result in computing the previously discussed track circuit health indicator based upon the first peak value determined for the selected cluster.  

Cipollone and Heshmat Dehdordi do not expressly disclose wherein the clustering algorithm is used to separate the received samples in a predetermined number of clusters. 

Cohen discloses a clustering algorithm is used to separate data into a predetermined number of clusters (see paragraph 0083). 


Regarding claim 2, Cipollone discloses obtaining, from a sensor device placed near the transmitting end, samples of the electrical parameter of the electric signal transmitted between the transmitting end and the receiving end of the track circuit, forming a temporal series of transmitted samples (see Figs 1 and 2 and column 3 line 59 to column 4 line 15: samples measurements at regular intervals, i.e. forms a temporal series of samples, from sensors at the receiving end, that were transmitted from the transmitting end; and see column 3 lines 49-59: includes a first and second peaks/bursts); 
measuring a second peak value and wherein the track circuit health indicator further depends on the second peak value (see Fig 2 and column 3 line 59 to column 4 line 67: measured peaks includes a first and second peaks/bursts, analysis of the track is based on the average peak values). 

	Cipollone does not expressly disclose applying the automatic clustering algorithm to separate the transmitted samples in a predetermined number of clusters,


Heshmat Dehkordi discloses a method of detecting peak values disclose wherein the determination of the peak includes applying an automatic clustering algorithm to separate the received samples in clusters (see Fig. 4 and paragraphs 0025-0027 and 0145: k-means clustering for peak detection), and 
selecting one of said clusters and determining, for the selected cluster, a second peak value of the transmitted samples classified within the selected cluster (see Abstract, Fig. 4, and paragraph 0027: identifying peaks in each cluster, i.e. includes a first and second peak values). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone with the teachings of Heshmat Dehkordi, i.e. using the clustering algorithm to accurately identify peak values in the time varying signal, for the advantageous benefit of accurately identifying and isolating desired peaks from unwanted peaks in a noise signal. 

Cipollone and Heshmat Dehdordi do not expressly disclose wherein the clustering algorithm is used to separate the received samples in a predetermined number of clusters. 

Cohen discloses a clustering algorithm is used to separate data into a predetermined number of clusters (see paragraph 0083). 


Regarding claim 3, Cipollone does not expressly disclose wherein the automatic clustering algorithm applied is a k-means algorithm.

Heshmat Dehkordi discloses a method of detecting peak values disclose wherein the automatic clustering algorithm applied is a k-means algorithm (see Fig. 4 and paragraphs 0025-0027 and 0145: k-means clustering for peak detection). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Cohen with the teachings of Heshmat Dehkordi, i.e. using a k-means clustering algorithm to accurately identify peak values in a time varying signal, for the advantageous benefit of accurately identifying and isolating desired peaks from unwanted peaks in a noise signal. 

Regarding claim 7, Cipollone, previously modified by Heshmat Dehkordi and Cohen, further discloses obtaining a first voltage value of the electric signal at the receiving end and a second voltage value of the electric signal at the transmitting end 

Regarding claim 9, Cipollone, previously modified by Heshmat Dehkordi and Cohen, further discloses wherein the electrical parameter is a current, the received samples are received current samples, the transmitted samples are transmitted current samples, the first peak value is a first peak current value and the second peak value is a second peak current value (see column 3 line 59 to column 4 line 36: discusses measuring peak average of currents in both the transmission and reception circuits, measured using sample measurements).

Regarding claim 11, Cipollone discloses a system for health assessment of a track circuit and/or of a track section (see Abstract, Figs 1 and 2, column 1 lines 11-25, and claim 1: system and method of using a track circuit that can assess if the one of the rails is broken, i.e. a health assessment of a track section), the track circuit being configured for detecting the presence of a vehicle on the track section between a transmitting end and a receiving end of the track circuit (see Abstract, Figs 1 and 2, column 2 lines 35-50, and column 3 lines 49-58: track circuit has a transmitting end and a receiving end, can detect when the vehicle enters the track section), the transmitting end and the receiving end being associated to respective ends of the track section, the system comprising an electronic device comprising at least one processor (see Abstract, Figs 1 and 2, column 3 lines 1-59: circuit has a transmitting and receiving end at respective ends of the track, controlled by a microprocessor) configured to:

determine a first peak value (see Abstract, Fig. 2, and column 4 lines 22-45: determines peak values in order to determine an average peak value); and 
compute a track circuit health indicator depending on the first peak value (see Abstract, Fig. 2, and column 4 line 22 – column 5 line 4: can determine if there is a broken rail based upon the peak measurements). 

Cipollone does not expressly disclose wherein the determination of the peak includes wherein the processor is configured to apply an automatic clustering algorithm to separate the received samples in a predetermined number of clusters, and 
select one of said clusters and determining, for the selected cluster, a first peak value of the received samples classified within the selected cluster, and
wherein the computation is based on the peak value determined for the selected cluster. 

Heshmat Dehkordi discloses a method of detecting peak values disclose wherein the determination of the peak includes applying an automatic clustering algorithm to 
selecting one of said clusters and determining, for the selected cluster, a first peak value of the received samples classified within the selected cluster (see Abstract and paragraph 0027: identifying peaks in each cluster). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone with the teachings of Heshmat Dehkordi, i.e. using the clustering algorithm to accurately identify peak values in the time varying signal, for the advantageous benefit of accurately identifying and isolating desired peaks from unwanted peaks in a noise signal. Upon modifying Cipollone with the teachings of Heshmat Dehkordi, i.e. determining peak values using the disclosed clustering algorithm taught in, the claimed modification would result in computing the previously discussed track circuit health indicator based upon the first peak value determined for the selected cluster.  

Cipollone and Heshmat Dehdordi do not expressly disclose wherein the clustering algorithm is used to separate the received samples in a predetermined number of clusters. 

Cohen discloses a clustering algorithm is used to separate data into a predetermined number of clusters (see paragraph 0083). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Heshmat Dehkordi with the 

Regarding claim 12, Cipollone disclose wherein the processor/system is further configured to obtain, from a sensor device placed near the transmitting end, samples of the electrical parameter of the electric signal transmitted between the transmitting end and the receiving end of the track circuit, forming a temporal series of transmitted samples (see Figs 1 and 2 and column 3 line 59 to column 4 line 15: samples measurements at regular intervals, i.e. forms a temporal series of samples, from sensors at the receiving end, that were transmitted from the transmitting end; and see column 3 lines 49-59: includes a first and second peaks/bursts), and 
measure a second peak value and wherein the track circuit health indicator further depends on the second peak value (see Fig 2 and column 3 line 59 to column 4 line 67: measured peaks includes a first and second peaks/bursts, analysis of the track is based on the average peak values). 
	
Cipollone does not expressly disclose applying the automatic clustering algorithm to separate the transmitted samples in a predetermined number of clusters,
selecting one of said clusters and determining, for the selected cluster, a second peak value of the transmitted samples classified within the selected cluster. 


selecting one of said clusters and determining, for the selected cluster, a second peak value of the transmitted samples classified within the selected cluster (see Abstract, Fig. 4, and paragraph 0027: identifying peaks in each cluster, i.e. includes a first and second peak values). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone with the teachings of Heshmat Dehkordi, i.e. using the clustering algorithm to accurately identify peak values in the time varying signal, for the advantageous benefit of accurately identifying and isolating desired peaks from unwanted peaks in a noise signal. 

Cipollone and Heshmat Dehdordi do not expressly disclose wherein the clustering algorithm is used to separate the received samples in a predetermined number of clusters. 

Cohen discloses a clustering algorithm is used to separate data into a predetermined number of clusters (see paragraph 0083). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Heshmat Dehkordi with the teachings of with Cohen, i.e. setting a predetermined maximum number of clusters for 

Regarding claim 13, Cipollone, previously modified by Heshmat Dehkordi and Cohen, discloses wherein the electrical parameter is a current, the received samples are received current samples, the transmitted samples are transmitted current samples, the first peak value is a first peak current value and the second peak value is a second peak current value (see column 3 line 59 to column 4 line 36: discusses measuring peak average of currents in both the transmission and reception circuits, measured using sample measurements).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US 5769364) in view of Heshmat Dehkordi (US 20190050669), Cohen (US 20070083513), and Cipriani (US 20170286838) 

Regarding claim 4, Cipollone, Heshmat Dehkordi, and Cohen do not expressly disclose before applying the k-means algorithm, automatically computing a number K of clusters to use for classifying the temporal series of samples.

Cipriani discloses a k-means clustering algorithm wherein before applying the k-means algorithm, automatically computing a number K of clusters to use for classifying the temporal series of samples (see paragraph 0042: Clustering module 114 may 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Heshmat Dehkordi and Cohen with the teachings of Cipriani, i.e. using an computer implemented automatic determined number of cluster, for the advantageous benefit of not having to define a predetermined number of cluster. It’s a conventional alternative method of generating a defined number of cluster in the clustering algorithm. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US 5769364) in view of Heshmat Dehkordi (US 20190050669), Cohen (US 20070083513), and Kleczewski (US 20160299007). 

Regarding claim 5, Cipollone, Heshmat Dehkordi, and Cohen do not expressly disclose wherein the automatic clustering algorithm comprises computing a P-dimensional feature vector associated to each sample or sub-group of samples of the temporal series of samples.

	Kleczewski discloses a clustering algorithm comprises computing a P-dimensional feature vector associated to each sample or sub-group of samples of the temporal series of samples (see paragraphs 0055, 0061-0063, and 0125: discloses P-
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Heshmat Dehkordi and Cohen with the teachings of Kleczewski, i.e. using a p-dimensional approach to determining the number of clusters, for the advantageous benefit of maximizes efficiency while minimizing error in the k-means clustering algorithm. 

Regarding claim 6, Cipollone, Heshmat Dehkordi, and Cohen do not expressly disclose wherein the automatic clustering algorithm further comprises a) obtaining K centroids, each centroid being associated to a cluster,
b) computing a distance between each feature vector and each centroid, and assigning the feature vector to a cluster associated to the closest centroid according to the distance computed;
c) for each cluster, obtaining an updated centroid computed as a mean value of all feature vectors assigned to the cluster associated to the centroid,
d) repeating steps b) and c) until a stop criterion is met.

Kleczewski discloses an automatic clustering algorithm further comprises a) obtaining K centroids, each centroid being associated to a cluster (see Fig. 12 and paragraphs 0061 and 0125: initial class centers),
b) computing a distance between each feature vector and each centroid, and assigning the feature vector to a cluster associated to the closest centroid according to 
c) for each cluster, obtaining an updated centroid computed as a mean value of all feature vectors assigned to the cluster associated to the centroid (see Fig. 12 and paragraph 0066: updating the class center sored for the class with a new class center),
d) repeating steps b) and c) until a stop criterion is met (see Fig. 12 and paragraph 0129: algorithm repeats until a termination condition is met).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Heshmat Dehkordi and Cohen with the teachings of Kleczewski, i.e. using the disclosed algorithm for determining clusters with a termination condition, for the advantageous benefit of maximizes efficiency while minimizing error in the k-means clustering algorithm. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US 5769364) in view of Heshmat Dehkordi (US 20190050669), Cohen (US 20070083513), and Sibley (US 3870952). 

Regarding claim 8, Cipollone, Heshmat Dehkordi, and Cohen do not expressly disclose wherein the track circuit health indicator is a ballast resistance and/or a rail resistance.


It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Heshmat Dehkordi and Cohen with the teachings of Sibley, i.e. analyzing the ballast resistance of the track, for the advantageous benefit of identifying discontinuities/insulation issues in the track. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US 5769364) in view of Heshmat Dehkordi (US 20190050669), Cohen (US 20070083513), Sibley (US 3870952), and DC TRACK CIRCUIT. 

Regarding claim 10, Cipollone discloses that ballast resistance is referenced in ohms per thousand feet (see column 5 lines 5-27) and measuring parameters including Vrx that is a first voltage value of the electric signal at the receiving end, Vtx that is is a second voltage value of the electric signal at the transmitting end, Irx that is the first peak current value and Itx that is the second peak current value (see column 4 lines 6-36). 

Cipollone, Heshmat Dehkordi, and Cohen do not disclose wherein the track circuit health indicator is either:
a ballast resistance, expressed in Ohms per thousand feet and computed by the following formula:

    PNG
    media_image1.png
    45
    223
    media_image1.png
    Greyscale

	where TL is the track section length, or
a rail resistance, expressed in Ohms per feet and computed by the following formula:

    PNG
    media_image2.png
    58
    154
    media_image2.png
    Greyscale

where TL is the track section length.

Sibley discloses wherein the track circuit health indicator is a ballast resistance (see Abstract and column 3 lines 20-45: measuring ballast resistance when evaluating track quality).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Heshmat Dehkordi and Cohen with the teachings of Sibley, i.e. analyzing the ballast resistance of the track, for the advantageous benefit of identifying discontinuities/insulation issues in the track. 

Cipollone, Heshmat Dehkordi, Cohen, and Sibley do not expressly disclose wherein the ballast resistance is expressed in Ohms per thousand feet and computed by the following formula:
	
    PNG
    media_image1.png
    45
    223
    media_image1.png
    Greyscale

where TL is the track section length. 

DC TRACK CIRCUIT discloses wherein the ballast resistance is expressed in Ohms computed by the following formula:
Rballast = 0.5*(Vf + Vr)/(If - Ir) = (Vf + Vr)/[2* (If - Ir)] which equates to
           (Vtx + Vrx)/[2* (Itx - Irx)] since f describes the feed/transmit circuit and r describes the receiver circuit; and wherein Vr/Vrx is a first voltage value of the electric signal at the receiving end, Vf/Vtx is a second voltage value of the electric signal at the transmitting end, Ir/Irx is the first peak current value and If/Itx, is the second peak current value (see section Ballast Resistance and Typical Single Rail Track Circuit: discloses the above formula).
While DC TRACK CIRCUIT does not disclose multiplying the ballast resistance formula by TL/1000, where TL is the track length, Cipollone previously indicated that the ballast resistance is commonly referenced in Ohms per thousand feet. Thus it would have been obvious to one with ordinary skill in the art to multiply the ballast resistance formula disclosed in the DC TRACK CIRCUIT document by TL/1000 to convert the measured ballast resistance for a length of a track section into Ohms per thousand feet. The modification only requires a routine mathematical parameter conversation. 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Cipollone in view of Heshmat Dehkordi, Cohen, and Sibley with the teachings of DC TRACK CIRCUIT, i.e. using the disclosed formula for calculating ballast resistance, for the advantageous benefit of using the proper formula for calculating a ballast resistance from the track circuit measurements disclosed in Cipollone.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865